Citation Nr: 1335032	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for an amputation of the right leg above the knee in August 2003 and an amputation of the left great toe in April 2008, both of which were performed at the VA medical center in Dallas, Texas.  

The Veteran also seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for a stroke in September 2008.  Specifically he contends that he suffered a mild stroke with acute loss of vision in the left eye shortly after his left great toe amputation, and due to improper delay in treatment by VA medical staff, he suffered a massive stroke in September 2008.

The Veteran asserts that he suffered all of these conditions as a result of improper delay in proper diagnosis and/or treatment, in addition to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care and medical or surgical treatment.

With respect to the amputation of the right leg above the knee in August 2003, the Veteran reports that he initially sought treatment for a right foot and leg problem at the VAMC in Dallas, the first weekend in March 2003.  The claim file only contains VA medical records from the Dallas VAMC beginning April 13, 2003.  On remand, all treatment records from March 1, 2003, to April 12, 2003, must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the amputation of the left great toe in April 2008, a treatment record dated January 28, 2008, reflects that the Veteran presented with an ulcer on the dorsum of the left great toe that had been present four to five months with loss of nail and ulcer covering the nail matrix.  The claim file does not contain any treatment records from April 2005 to January 28, 2008.  On remand, all treatment records from April 1, 2005, to January 27, 2008, must be obtained.  Id.

In an October 2003 Report of Contact (VA Form 119), the Veteran indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  The effective date of the SSA award was reported as October 1, 2003.  The SSA records may contain relevant evidence and information regarding the Veteran's claim; therefore, these records must be obtained.  38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from the Dallas VAMC dated from March 1, 2003, to April 12, 2003, and from April 1, 2005, to January 27, 2008.  

2.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  Then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


